361 S.W.3d 442 (2011)
Max L. JAMES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73104.
Missouri Court of Appeals, Western District.
November 29, 2011.
Susan E. Summers, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Daniel N. McPherson, Jefferson City, MO, for respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Max James appeals from the motion court's denial of his Rule 24.035 motion. For his sole point on appeal, James claims that he was coerced into pleading guilty by his counsel's ineffective assistance. James claims that trial counsel failed to prepare for trial by failing to investigate a defense that his traffic stop was conducted without reasonable suspicion. Specifically, James argues that had his counsel asked for a copy of the radar gun reading and any videotape of the stop, James would not have pled guilty to the charge of driving without a valid license but would have exercised his right to a jury trial. We affirm. Rule 84.16(b).